DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II to claims 8-19 in the reply filed on 4/15/2021 is acknowledged.
Claims 1-7 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/15/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  9 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the two electrode members are aligned in parallel.” Claim 8 recites “at least two electrode members.” There is insufficient antecedent basis for the claim language in claim 9. Appropriate correction is required. 
Claim 15 recites that “each of the electrode members has a spring member disposed therethrough.”
It is unclear how the spring member is “disposed therethrough” in relation to the electrode members.
As per Figs. 2-4, it would seem the electrode members are “disposed through” each spring member.

    PNG
    media_image1.png
    744
    552
    media_image1.png
    Greyscale

Appropriate correction is required. Claims 16-17 are rejected as being dependent on claim 15.
Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,820,744 of Edwards et al in view of US 3,399,125 of Mikoshiba et al  and US 2013/0193000 of Platz or JP 11-170119 of Mori et al.
As to claims 8 and 12, Edwards teaches of an electrochemical machining apparatus comprising:
at least two electrode members aligned in parallel (20), each of the electrode members comprising a conductive end (where machining occurs on the workpiece) and a free end (opposite end) and each of the electrodes is rigid and unbending (Edwards, col 3 lines 45-66, col 4 lines 36-40 and Fig. 1);
a guiding member (39) (Edwards, col 3 lines 45-66, col 4 lines 37-42 and Fig. 1);
an electrolyte tank (57) for providing an electrolyte supply (Edwards, col 3 lines 45-66 and Fig. 1); and
an actuation member (38) to exert a force to the free end of each electrode such that the exerted force is parallel to a central axis of each of the electrode members (Edwards, col 3 lines 45-66, col 4 lines 37-50 and Fig. 1).

    PNG
    media_image2.png
    551
    786
    media_image2.png
    Greyscale

Edwards does not teach the pressure box or that various (different) angles can be machined by the apparatus.
Mikoshiba teaches to methods for electrochemical machining (Mikoshiba, col 1 lines 17-22).
Mikoshiba additionally teaches the apparatus comprises a pressurized tank that accommodates the guiding member such that the electrochemical machining process is performed under pressure resulting in reduced/eliminated cavitation and therefore perform higher precision machining processes (Mikoshiba, col 9 line 7-67, col 10 lines 47-67 and Fig. 6).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Edwards as per Mikoshiba so as to utilize a pressure tank within the apparatus to reduced/eliminated cavitation and therefore perform higher precision machining processes.
As modified, Edwards in view of Mikoshiba do not teach that various (different) angles can be machined by the apparatus.
Platz teaches to an electrode arrangement for electrochemical machining (Platz, [0003]).
Platz additionally teaches that the machining direction of the electrode is oblique to the workpiece to facilitate utilization of the desired angle (Platz, [0066] and Fig. 2). Platz shows that equivalent embodiments exist between parallel or oblique machining, dependent on what angle is desired (Platz, Figs. 1 and 2).
Therefore it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Edwards in view of Mikoshiba as per Platz so as to utilize an oblique machining angle in order to machine at the desired angle.
Alternatively, Mori teaches to methods of electric discharge machining surfaces including curved surfaces (Mori, Abstract).
Mori additionally teaches forming oblique holes within a workpiece by utilizing a plurality of electrodes that are driven by an electrode head (3) (i.e. plate member) to contact an arc surface of a free end of the plurality of electrodes such that as the electrode head is lowered, oblique holes are formed by advancement of the electrodes (Mori, [0022] – [0025] and Fig. 1 and 3). Mori additionally shows that the hole can be formed in a direction perpendicular to the surface of the workpiece (Mori, Fig. 5).

    PNG
    media_image3.png
    562
    700
    media_image3.png
    Greyscale

Mori states that the present apparatus allows for simultaneous and effective machining of oblique holes such that the time of the drilling process is reduced (Mori, [0036]).
As Edwards teaches typical methods include machining cooling passages in turbine blades (i.e. curved surfaces) (Edwards, col 1 lines 23-27), one of ordinary skill 
As to claim 9, Edwards in view of Mikoshiba and Platz or Mori teach to the apparatus of claim 8.
Edwards and Platz teaches the electrode are aligned in parallel (Edwards, Fig 1; Platz, Fig. 3).
As to claims 10 and 11, Edwards in view of Mikoshiba and Platz or Mori teach to the apparatus of claim 8.
As Edwards and Platz teach the electrodes can be parallel, the angle between them is 0 degrees (Edwards, Fig 1; Platz, Fig. 3).
Alternatively Mori teaches a non-parallel arrangement where an angle is less than 180 degrees (Mori, Fig. 1).
As to claim 13, Edwards in view of Mikoshiba and Platz or Mori teach to the apparatus of claim 8.
Edwards teaches the geometry of the tools depends on the surface of the workpiece being machined (Edwards, col 4 lines 4-6).
Edwards does not specifically teach the conductive end has a curved shape.
Platz teaches to an electrode arrangement for electrochemical machining (Platz, [0003]).
Platz additionally teaches that the conductive end of the electrode can comprise a curved end to facilitate the machining to rounded edge (Platz, [0029], [0060] and Figs. 4-6
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Edwards as per Platz so as to machine the workpiece into the desired shape.
As to claim 15, Edwards in view of Mikoshiba and Platz or Mori teach to the apparatus of claim 8.
Edwards does not teach a spring member that is configured to provide an elastic recovery force to each electrode.
Platz teaches to an electrode arrangement for electrochemical machining (Platz, [0003]).
Platz additionally teaches that each electrode has a spring (4) that is compressed when the electrode is placed against the edge to be machined, which helps define the gap between the electrode and the workpiece (Platz, [0061] and Figs. 1 and 3).
Additionally Mori teaches a compression coil (15) to facilitate force onto the electrode for movement of the electrode in the desired direction as well as provide a recovery force to the electrode when withdrawn (Mori, [0023] – [0025] and Fig. 1).
Therefore to a person of ordinary skill in the art before the effective filing date of the claimed invention it would have been obvious to modify Edwards as per Platz or Mori so as to utilize a spring around each electrode to facilitate definition of a beginning gap for the electrochemical machining process and facilitate the movement of the electrode during operation.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Mikoshiba and Platz or Mori as applied to claim 8 above, and further in view of US 6,835,299 of Tchugunov.
As to claim 14, Edwards in view of Mikoshiba and Platz or Mori teach to the apparatus of claim 8.
Edwards in view of Mikoshiba and Platz or Mori do not teach each electrode is rotatable.
Tchugunov teaches to electrochemical machining processes and apparatus (Tchugunov, Abstract)
Tchugunov additionally teaches that the cathode can be rotated along the central axis of the electrode or can undergo orbital rotation to facilitate machining of different shapes (Tchugunov, col 3 lines 46-51 and col 4 lines 35-43). Tchugunov also teaches the rotation of the electrode facilitates parallel sidewalls within cavities (Tchugunov, col 7 lines 1-2).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Edwards as per Tchugunov so as to utilize rotation of the electrodes to facilitate parallel sidewall (and overall shape manufacture) in cavities.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Mikoshiba and Platz or Mori as applied to claim 15 above, and further in view of US 2011/0070096 of Wei et al.
As to claim 16, Edwards in view of Mikoshiba and Platz or Mori teach to the apparatus of claim 15.
Edwards in view of Mikoshiba and Platz or Mori do not teach the guiding aperture has an arc shape.
Wei teaches of methods for machining curved cavities (Wei, Abstract).
Wei additionally teaches to form curved holes, a structure (38) has opening through which the curved electrode move to form the curved holes along the respective curved paths within the workpiece (Wei, [0031] and Figs. 1 and 4).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Edwards as per Wei so as to utilize a curved guide opening within a structure to facilitate movement of the electrode along the desired curved path.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,864,586 of Tsai et al. Although the claims at issue are not identical, they are not patentably distinct from each other they each require a plurality of electrodes, a guiding member, and actuation member to perform an electrochemical machining process. As per claim 2 of Tsai, there is a pressure tank like the pressure box of the currently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794